To His Excellency Charles C. Van Zandt, Governor of the State of Rhode Island and Providence Plantations:
We have received from your Excellency a communication requesting our opinion upon the following question, to wit:
"Can a husband, under the State Constitution, article 2, section 1, be entitled to vote by virtue of any right or interest which he may have as husband in the real estate of his wife, and if so, in what circumstances?"
We think it proper, in giving our answer to this question, to give the reasons also on which our answer rests. This will oblige us to go back to the doctrines of the common law, which previous to 1844 was the law that determined the right of the husband in the property of his wife in this State.
At common law the husband, simply by force of his marriage, without the birth of issue, acquired an estate in all the wife's real property in possession, whether of inheritance, or for the life of the wife, and whether vesting in her before or after marriage, during their joint lives. The estate thus acquired is commonly denominated an estate by marital right. It entitles the husband to the entire usufruct of the property during its continuance. It *Page 589 
is a freehold, or an estate for life, though whether for the life of the husband or of the wife is uncertain. It may be leased or sold by the husband, or taken on execution for his debts, unless the law forbids. It is not, however, an independent estate, for under the old law it was forfeitable for the felony of the wife, and the husband is seised of the entire property jointly with his wife in her right, and not, separately, of his marital estate in his own right. But this is before issue born. If the property of the wife is an estate of inheritance, then, after the birth of issue capable of inheriting it, the estate by marital right expands into an estate for the life of the husband, and becomes more independent and indefeasible. Indeed it has been held that, after the birth of issue, the husband becomes solely seised of a freehold estate in his own right, and that the interest of the wife is a mere reversionary interest, consequent upon his life estate. But the decisions on this point are not uniform. The estate after issue born, though not forfeitable by the attainder of the wife, may be forfeited by a divorce a vinculo for the fault of the husband. The estate is not consummate in the husband until the death of the wife. Before her death and after issue born, the husband is denominated tenant by the curtesy initiate.
The question submitted is therefore in effect whether a married man, who is qualified by age, residence, and citizenship, can vote as tenant by marital right or by curtesy initiate, on the real estate of his wife, under the Constitution, art. 2, sec. 1. Under that section no one has a right to vote unless, to quote the words of the section, he is "really and truly possessed in his own right of real estate . . . . of the value of one hundred and thirty-four dollars over and above all incumbrances, or which shall rent for seven dollars per annum over and above any rent reserved or the interest of any incumbrances thereon, being an estate in fee simple, fee tail, for the life of any person, or an estate in reversion or remainder, which qualifies no other person to vote." This section is very similar to a provision of the election law which was in force when the Constitution was adopted. That law, however, required that the qualifying estate should be "at least an estate for a person's own life." We understand that it was the uniform practice under that law to permit a man a vote on his wife's estate of inheritance, if of sufficient value, *Page 590 
after the birth of issue capable of inheriting it. It must therefore have been understood that an estate by the curtesy initiate was an estate for the husband's own life. The Constitution was doubtless adopted under that understanding, which we think was entirely correct. The Constitution, as will be seen, is not less liberal in this respect than the election law. We think, therefore, there can be no doubt that an estate by the curtesy initiate, as it existed at common law, may be a sufficient real estate qualification under our Constitution, art. 2, sec. 1.
In regard to the estate by marital right there is more doubt. The estate by marital right was clearly not sufficient to qualify under the election law, for under that law the estate was required to be "at least an estate for a person's own life." In the Constitution, instead of this, the requirement is simply an estate "for the life of any person." The change is significant. It was evidently intended to extend the electoral right. It evidently extends it to the owner of an estate pur autre vie.
But if that is all that was intended, the change was of trifling importance, for the estate pur autre vie is of rare occurrence. The estate by marital right is an estate for the life of one of two persons, that is to say, of the one of them who dies first, and it is therefore within the description of an estate "for the life of any person." We think it is fair to presume that the question of extending the electoral right to tenants by marital right was considered, when those words were adopted by the framers of the Constitution; and, if it was then considered, we can hardly conceive that the words would have been adopted, if they were not designed to embrace the estate by marital right as well as other estates, for life. We think, therefore, that the estate by marital right, as it existed at common law, may also be a sufficient property qualification under art. 2, sec. 1.
Perhaps it may be suggested that a mere tenant by marital right cannot vote under art. 2, sec. 1, because that section requires that the person claiming to vote shall be "possessed in his own right," whereas a tenant by marital right is held to be seized jointly with his wife in her right. The difficulty is, however, merely verbal. The words, "in her right," are used not so much to describe the character of the estate as of the seisin or tenure thereof. The words, "in his own right," mean that the *Page 591 
person claiming to vote shall be entitled or hold beneficially for himself, and not simply as trustee or custodian. The words are in the old election law, where they could not have been intended to exclude an estate by marital right, but could only have been used in the sense above indicated.
Almost immediately after the adoption of the Constitution, the common law was changed. Dig. of 1844, p. 270. It was enacted that, "The real estate, chattels real, household furniture, plate, goods, stock or shares in the capital stock of any incorporated company of this State, or debts secured by mortgage on property within this State, which are the property of any woman before marriage, or which may become the property of any woman after marriage, shall be and are hereby so far secured to her sole and separate use, that the same, and the rents, profits, and income thereof, shall not be liable to be attached, or in any way taken for the debts of the husband, either before or after his death; and upon the death of the husband in the lifetime of the wife, shall be and remain her sole and separate property." The act also provides that the receipt or discharge of the husband for rents and profits shall be a sufficient receipt or discharge, until notice in writing is given by the wife; after which the receipt or discharge of the wife alone shall be sufficient. It still further provides that nothing in the act shall be construed to impair the rights of the husband upon the death of the wife as tenant by the curtesy. The act, by express provision, does not affect any property owned by any married woman previous to its enactment. And inasmuch as it does not affect her property previously acquired, of course it does not affect her husband's right to vote upon her property previously acquired.
Did the act so far modify the common law as to affect his right to vote upon the property subsequently acquired? The estate by marital right is evidently emasculated, and shorn of its strength, but it is not utterly abolished. It remains, protected from attachment for the husband's debts, to be enjoyed by him until the wife chooses to assert her right under the statute to take the rents and profits herself, by giving written notice, or by having, as under another section she may have, a trustee appointed to hold the property during coverture, unless the trust is sooner determined. In Martin  Goff v. Pepall, R.I. 92, *Page 592 
it was held by the Supreme Court of the State, that under the act the husband has an estate which can be conveyed to a third person who would be entitled to recover and hold possession of it until the wife should interfere under the statute. This being so, the question is whether the estate, however its value, and especially its marketable value, may be impaired, is not still a freehold estate. We think it is; for it is clear upon authority that to be a freehold estate, or estate for life, the estate need not be such that it must necessarily endure for life, if only it is possible that it may endure so long. 4 Kent Comment. 26. We think therefore that the law of 1844 did not in any way affect the right of the husband to vote under art. 2, sec. 1, upon the property of his wife, so long as she left him in the enjoyment of it.
The law of 1844 remained without material change until the General Statutes went into effect, December 2, 1872. The General Statutes introduced an important modification by enacting that the real property of a married woman "shall be absolutely
secured to her sole and separate use," instead of "so far secured to her sole and separate use that the same, and the rents, profits, and income thereof, shall not be liable to be attached or in any way taken for the debts of the husband." It is true the old provision, that the husband may receive the rents and profits until the persons who are held for them are notified in writing by the wife not to pay them to him, remains unaltered. But this does not authorize us to conclude that the modification is of no effect. It is easy to construe that provision as being simply in the nature of a license or permission from his wife, which may be presumed until it is expressly repudiated or revoked. But there can be no estate by marital right in property which is absolutely secured to the sole and separate use of the wife. The estate is utterly incompatible with so exclusive an appropriation. SeeMartin  Goff v. Pepall, 6 R.I. 92, 94. Nothing remains for the husband which he can really call his own. We think, therefore, that no husband who has married since December 2, 1872, or whose wife has acquired the property on which he claims the right to vote since December 2, 1872, can be entitled to vote under art. 2, sec. 1, simply as tenant by marital right.
The new statute contains no saving in favor of estates by marital right acquired previous to its enactment. Can the statute *Page 593 
retroact so as to destroy an estate by marital right previously acquired and thus disfranchise the tenant? We think not. The estate previously acquired was a vested estate and could not be divested by mere legislative enactment. Cooley's Constit. Limit. 360, 361. We think, therefore, that any person who had acquired a right to vote previous to December 2, 1872, as tenant by marital right, and, a fortiori, as tenant by the curtesy initiate, was not affected in his right by the new statute which then went into effect.
One other question remains to be considered, namely, Can a husband who has married since December 2, 1872, or whose wife has acquired the property on which he claims the right to vote since December 2, 1872, be entitled to vote under art. 2, sec. 1, if he has had issue by her capable of inheriting it? The new statute, Gen. Stat. R.I. cap. 152, § 14, provides that the right of the husband in the real estate of the wife as tenant by curtesy shall not be impaired. But this cannot mean that this right as tenant by the curtesy initiate shall not be impaired; for the absolute appropriation to the use of the wife necessarily excludes that right as well as the mere marital title.1 It means, doubtless, that tenancy by the curtesy, in its stricter sense, as consummate by the death of the wife, shall not be impaired. Does it follow from this that the right to vote is lost? We think we are bound to uphold the estate, so far as we can consistently with the law, and while we think the estate cannot begin in enjoyment during the life of the wife, we can see no reason why it may not be held to vest during her life, not to be enjoyed until after her death. The vesting is not inconsistent with her absolute use. We think, therefore, that the estate vests, during the life of the wife, there being issue capable of inheriting; though its enjoyment must be postponed until the wife has deceased. In other words, the statute creates a new kind of vested remainder. Will such an estate entitle its owner to vote? We see no reason why it may not. Estates in remainder are enumerated in art. 2, sec. 1, among the estates which will qualify their owner to vote, if no other person is qualified by the same property, and we can see no good reason why a remainder created by statute should not be as efficacious as a remainder created by deed or will. To hold that it *Page 594 
is as efficacious does not contradict the letter of the Constitution, and is eminently accordant with its spirit. We think, then, that a husband married since December 2, 1872, or whose wife has acquired the property on which he claims to vote since December 2, 1872, may be entitled to vote, under art. 2, sec. 1, if he has had issue by her capable of inheriting it.
In conclusion, to answer the question submitted to us briefly we would say:
1. Any husband who married his wife previous to December 2, 1872, and whose wife acquired the property on which he claims the right to vote previous to December 2, 1872, is entitled to vote, under art. 2, sec. 1, if he is otherwise qualified, and if the property is a freehold estate of the value prescribed in the Constitution, whether he has had children by his wife or not.
2. Any husband married since December 2, 1872, or whose wife has acquired the property on which he claims the right to vote since December 2, 1872, is entitled to vote, under art. 2, sec. 1, if he is otherwise qualified, and if the property is an estate of inheritance of the value prescribed in the Constitution, provided he has had issue by his wife capable of inheriting it, — but otherwise, not.
                                THOMAS DURFEE, W.S. BURGES, ELISHA R. POTTER, CHARLES MATTESON, JOHN H. STINESS.
NOTE.
Mr. Justice Potter, in a pamphlet published in 1842 and recently reprinted, outlines the Rhode Island laws requiring from voters a property qualification, in substance as follows:
By an act of March, 1663-64, all persons were required to be of "competent estates" in order to vote. This was reenacted in 1665. In February, 1723-24, the voter was required to possess real estate valued at £ 100 or that would rent for forty shillings per annum, or to be the eldest son of such a voter. In February, 1729-30, the qualification was fixed at £ 200 of real estate or £ 10 per annum. In August, 1746, it was made £ 400 of real estate or £ 20 per annum. In August, 1760, it was made £ 40 of lawful money or forty shillings per annum. The digest of 1767 contains the same provision. In 1798 it was fixed at $134, or seven dollars per annum. *Page 595 
These sums are explained by the history of the paper money issued by the colony. The qualifications of 1723-24, 1729-30, and 1746, are in old tenor, so called, the value of which was constantly depreciating The qualification of 1760 is in lawful money, and in 1798 was changed into dollars, at six shillings to a dollar.
The Rhode Island laws affecting the qualifications of voters from 1663 to 1842, when the present Constitution was adopted, are as follows:
The royal charter is given in Rhode Island Colonial Records, vol. ii. p. 3, and in all the statute books prior to the digest of 1844.
    MARCH, 1663-64. — AN ACT REGULATING THE ELECTION OF GENERAL OFFICERS.
Be it enacted by the General Assembly of this Colony, and bythe Authority of the same it is hereby Enacted, That all Persons whatsoever, that are Inhabitants within this Colony, and admitted Freemen of the same, shall and may have liberty to Vote for the Electing of all the General Officers in this Colony, either in Person or by Proxy, 1 upon the first Wednesday of May Annually, as is expressed in the Charter of the Colony — Laws, 1719, p. 1; 1730, p. 1; 1745, p. 1.
      MARCH, 1663-64 — AN ACT FOR DECLARING THE RIGHTS AND PRIVILEGES OF HIS MAJESTIES SUBJECT WITHIN THIS COLONY.
. . . And that all Rights and Privileges granted to this Colony by His Majesty's Charter, be entirely kept and preserved to all His Majesty's Subjects residing in, or belonging to the same; And that all Men professing Christianity, and of competent estates, and of civil Conversation, who acknowledges, and are Obedient to the Civil Magistrate, though of different Judgments in Religious Affairs (Roman Catholics only excepted), shall be admitted Freemen, and shall have Liberty to Choose and be chosen Officers in the Colony both Military and Civil. — Laws, 1719, p. 3; 1730, p. 4; 1745, p. 4.
This law is probably spurious, so far as it contains religious tests. See R.I. Colonial Records, vol. ii pp. 36 and 37; Arnold's History of Rhode Island, vol. ii. pp. 490-494. February, 1783, the part relative to Roman Catholics was formally reversed.
MAY, 1665. — Whereas, the Will and Pleasure of his Royall Majesty, our Soveraigne Lord the King is declared unto this Generall Assembly, *Page 596 
under the Hands of his honourable Commissioners, and heare presented by the Governor, consisting in five pertickelares being as found and recorded in the generall Records by order of the Generall Assembly.
It is his Majestye's Will and Pleasure
1. That all Householders inhabiting this Collony take the oath of Alleagence, and the administration of justice be in his Majestye's Name.
2. That all men of competante estates and of civill conversation, who acknowledge and are obedient to the Civill Magistrate, though of differing Judgments, may be admitted to the Freemen, and have Liberty to choose and to be choosen Officers both Civill and. . . .
Whereupon. . . . The Assembly doe with one consent, acknowledge with all humble Thankfulness the most tender Respect and Care by his Royall Majestye expressed in the said Royall Charter, as alsoe in these five proposalles for the Good and Wellfare of this his Majestye's Collony; and therefore, in all cheerfull obedience to, and observation of the premises, and therein minding the preveledge granted to tender Consciences, doe in the first place order and declare: that whereas in this collony it hath been alwayes accounted and granted a Liberty to such as make a Scruple of swearing and taken an Oath, that in Stead thereof they shall engage, under the penalty of false swearing, though they sweare not in publicke Engagement, as well as if they did sweare, that therefore this most loyall and reasonable Engagement be given by all men capable within this Jurisdiction for there Alegiance to the King. The forme of which engagement shall be as followeth:
You A.B. Sollemly and sincearly engage true and faithfull Aleagiance unto his Majestye Charles the Second, King of England, his heires and successors, to beare and due Obediance unto the Lawes established, from Time to Time in this Jurisdiction, to yeald unto the utmost of your Power, according to the Previlidge by his said Majesty granted, in religioues and Civill concearnments to this Collony in the Charter; which said Engagement you make under the Perrill and Penalty of Perjury.1
And for the more cartaine and serioues takeing the foresaid Engagement, the Generall Assembly doe order, enacte and declare by Vertue of the aforesaid Authority to them given, that the foresaid Engagement *Page 597 
shall be administered to all that are allredy admitted Freemen within this jurisdiction, either now in this Assembly, or in a towne-Meetting of each the respective townes of this Collony; and to that End all such be warned into the next Towne Meeting in the Towne where they live, there to give the said Engagement before the Chiefe Magistrate presant at the said Meeting or Assembly; and such as live out of the Places within this jurisdiction to be summoned in to give Way the said Engagement before the Governor, Deputy Governor, or one Assistant, before the time of sitting of the Generall Assembly to be held in this Collony and Jurisdiction, in October next; and if any thereto called, refuse or neglect to give the said Engagement, they and every such shall loose the priviledge of Freemen or of a Freeman of this Corporation in voting for Magistrates, Deputyes or other things to them, as to Freemen only and especially belonging, untill they or hee soe refuseing doe give the Engagement premised.
And farther, it is enacted and declared by the authority aforesaid, that noe man that is not yett admitted a Freeman of this Jurisdiction, shall be admitted thereto before hee have given the foresaid Engagement as before prescribed; and it is ordered, that the said Engagement be taken of, or administered to all Men inhabiting or abiding in this Jurisdiction that are Householders, or aged eighteene or more; and the Names of such as take the Engagement as aforesaid are to be returned by the Towne Clarke or Magistrate . . . . to the Gennerall Recorder to be recorded.
And farther this Assembly in a due sense of his Majestye's gracious Favour unto this Collony, in the second of those five above written proposalles;
Doe order, enacte and declare, that soe many of them that take the aforesaid Engagement and are of competent estates, civill Conversation, and obedient to the civill Magistrate, shall be admitted Freemen of this Collony upon their exprese desire therein declared to the Generall Assembly, either by themselves with sufficient testimony of their Fittnes and Qualificationes as shall by the Assembly be deemed satisfactory; or of by the chiefe Officer of the Towne or Townes where they live, they be proposed and declared as aforesaid; and that none shall have Admission to vote for publicke Officers, or Deputyes, or enjoy any Priviledge of Freemen till admitted by the Assembly as aforesaid, and their Names recorded in the Gennerall Records of this Collony. — MSS. Colony Records, 1646-69, pp. 152-154; R.I. Col. Records, vol. ii. pp. 110-113.
MAY, 1666. — And be it further Enacted by the Authorityaforesaid, That the Free-men of each Respective Town, on their Respective Town *Page 598 
meeting Days, as shall be by them appointed, shall and they hereby have full Power granted them, to Admit so many Persons, Inhabitants of their Respective Towns Freemen of their Towns,
as shall be by them Adjudged deserving thereof; And that the Town Clerk of each Town, shall once every Year send a Roll or List ofall Free-men so Admitted in their Respective Towns, to theGenerall Assembly to be held for this Colony at Newport, the Day before the General Election, and also such Persons that shall be so returned and Admitted Free-men of the Colony, shall be inrolled in the Colony's Book, by the General Recorder. — Laws 1719, p. 23; 1730, p. 16; 1745, p. 9.
FEBRUARY, 1723-24. — AN ACT FOR DIRECTING THE ADMITTING FREEMAN IN THE SEVERAL TOWNS OF THIS COLONY.
Be it enacted by the General Assembly of this Colony, and bythe Authority of the same it is enacted, That from and after the Publication of this Act, no Person whatsoever shall be admitted a Freeman of any Town in this Colony, unless the Person admitted be a Freeholder of Lands, Tenaments, or Hereditaments, in such Town where he shall be admitted Free, of the Value of One HundredPounds, or to the Value of Forty Shillings per Annum, or the Eldest Son of such a Freeholder: Any other Act, Custom, or Usage, to the contrary hereof, notwithstanding. — Laws, 1730, p. 131.
FEBRUARY, 1729-30. — AN ACT DIRECTING THE ADMITTING OF FREEMEN IN THE SEVERAL TOWNS IN THIS COLONY.
Be it Enacted by the General Assembly of this Colony and bythe Authority of the same it is Enacted, That no Person whatsoever shall be admitted a Freeman of any Town in this Colony, unless the Person admitted be a Freeholder of Lands, Tenaments or Hereditaments, in such Town where he shall be admitted free, to the Value of Two Hundred Pounds, or TenPounds per Annum, or the eldest Son of such a Freeholder. And if it be made appear that any such Freedom has been Obtained, through any fraudulent Means or Contrivance, such Freedom shall and is hereby made Void: Any Law Custom or Usage to the Contrary hereof, in any wise notwithstanding. — Laws, 1730, p. 209; 1745, p. 147.
NOVEMBER, 1742. — AN ACT FOR THE BETTER REGULATIONS OF THE FREEMEN VOTING, EITHER AT THE GENERAL ELECTION OR ANY TOWN MEETING IN THIS COLONY.
Whereas by the Royal Charter granted to this Colony by hislate gracious Majesty King CHARLES the Second, the Governor andCompany *Page 599 are directed and empowered to admit all such Persons free of thesaid Company as shall desire the same, and are of suitableConversations, and have competent Estates; in Pursuance whereof,there hath heretofore a Law been made in this Colony, whereby itis Enacted, that no Person shall be admitted a Freeman therein,except he be a Freeholder of Lands and Tenements lying in saidColony, of the Value of Two Hundred Pounds or Ten Pounds per Annum: Yet notwithstanding said Law, it evidently appears, thatmany Persons have by Fraud and other indirect Means, procuredthemselves to be made Free of this Colony, who really are notpossessed of such Estate, as by the abovesaid Act is required;and also many Persons who have been heretofore possessed of suchEstates as qualified them to be Freemen according to theabovesaid Law, have afterwards disposed of such their Estates,and yet continue to act as Freemen in this Colony; from whichmany very ill Consequences have already arisen to the Colony; andmany more will Ensue, if not timely prevented. For Remedy whereof,
Be it Enacted by the General Assembly, and by the Authoritythereof, it is hereby Enacted, That from and after the Publication of this Act, no Person whatever in this Colony, shall be admitted to vote or act as a Freeman in any Town Meeting in this Colony, or at the General Election, but such only who at the time of such their voting, or acting as Freeman, are really and truly possessed of Lands, Tenements, or Hereditaments lying in this Colony, of the full Value of Two Hundred Pounds or TenPounds per annum, being their own Freehold Estate, or the eldest Son of such Freeholder.
And be it further Enacted by the Authority aforesaid, That if any Person in this Colony shall attempt to vote in any Election within the same, who is suspected not to be qualified as abovesaid, it shall and may be lawful for any Person to inform the Moderator, or other Person who presides at such Elections, that he hath Cause to doubt, that such suspected Person hath not a good Right to vote, and to insist that his Vote be not received without the Person suspected, will first declare on Oath or Engagement to the administered by the Moderator, that he is really and bona fide qualified for a Voter, as is above in this Act required: And if any Persons suspected as abovesaid, shall refuse to declare on Oath or Engagement, that he is qualified as this Act requires, his Vote shall not be received by any Moderator or Person who presides at any Election in this Colony. Any Freedom obtained, or any Law, Custom, or Usage, to the Contrary in any wise, notwithstanding.
And be it further Enacted by the Authority aforesaid, That if any Moderator or other Person who presides at any such Election, shall receive a Vote from any Person who is suspected and challenged as abovesaid, *Page 600 
without his making Oath or engagement as is above required, such Moderator or President, shall forfeit the Sum of Twenty Pounds
in Money, to be recovered by Bill, Plaint, or Information, in any Court of Record in this Colony; the one Half to the Person that will sue for the same, and the other Half to the Poor of the Town where the Offence is committed. — Laws, 1745, p. 252.
AUGUST, 1746. — AN ACT DIRECTING THE MANNER OF ADMITTING FREEMEN, AND FOR PREVENTING BRIBERY AND CORRUPTION IN THE ELECTION OF PUBLICK OFFICERS IN THIS COLONY.
Whereas the manner of admitting Freemen in this Colony, isso lax, and their Qualifications as to their Estates, so verylow, that many Persons are admitted, who are possessed withlittle or no Property: And it being greatly to be feared, thatBribery and Corruption hath (by the Encouragement of evil-mindedPersons, and by Reason of such necessitous Persons being admittedFreemen) spread itself in this Government, to the great Scandalthereof; so that the Election of publick Officers hath beengreatly influenced thereby. And as the Law already made hath beenfound altogether ineffectual to prevent the same:
Be it therefore Enacted by the General Assembly, and by theAuthority of the same, That from and after the Publication of this Act, no Person whatsoever, shall be admitted to vote or act as a Freeman in any Town Meeting in this Colony, or at the General Election, but such only, who at the Time of such their voting or acting as Freemen, are really and truly possessed of Lands, Tenements, or Hereditaments, within this colony, to the full Value of Four Hundred Pounds, or which shall rent forTwenty Pounds per Annum, being their own free Estate, or the eldest Son of such a Freeholder: And that no Person whatsoever, shall hereafter be admitted Free of any Town in this Colony, without being possessed of a Freehold to the Value aforesaid, or the eldest Son of such a Freeholder. And before they are admitted, they shall be proposed to the Town-Meeting of such Town, at least three Months before such their Admission. And in Case any Dispute shall arise, in Respect to the Value of such Freehold, the same shall be determined by two Persons, to be annually chosen by the Town-Meetings of such respective Town, and to be under Oath for that Purpose.
And be it further Enacted by the Authority aforesaid, That if any Person in this Colony, shall attempt to vote in any Election, who shall be suspected not to be qualified as aforesaid, it shall and may be lawful for any Person to inform the Moderator, or other Person, who presides at such Election, thereof, and to insist that his Vote be not received, except the Person suspected, will first declare on Oath, or solemn Affirmation, to *Page 601 
be administered to him by the said Moderator, or other Person who presides, That he is really and bona Fide qualified to vote, asis required by this Act: And that if any Moderator, or other Person, who shall preside at such Election, shall receive and admit the Vote of any Person, suspected and challenged as aforesaid, without his first giving his Oath, or Affirmation, as is above required, such Moderator, or President, shall forfeit the Sum of Fifty Pounds, to be recovered as followeth, viz.
If forfeited by the Moderator of any Town-Meeting, by the Town-Treasurer of such Town, by an Action at the Inferior Court of Common Pleas in the County where such Offence shall be committed, to and for the Use of such Town; and if at the General Election, then to be recovered by the General Treasurer, at the Inferior Court of Common Pleas in the County where such Election is held, to and for the Use of the Colony.
.    .    .    .    .    .    .    .    .    .    .    .    .
And be it further Enacted by the Authority aforesaid, That all freemen who have not put in their Proxy Votes at their respective Town-Meetings, before the day of the General Election, shall not be admitted to put in any Vote upon said Day, except they shall put the Names of all the Officers they intend to vote for, upon one single Piece of Paper, and write, or cause to be written, their own Names upon the Back thereof, and deliver the same in at one and the same time.
And be it further Enacted, That no Deed of Conveyance shall be admitted as Evidence, to prove any Man a Freeholder, unless such Deed shall have been recorded.
And be it further Enacted by the Authority aforesaid, That all Acts heretofore made in this Colony, respecting the Qualifications of Persons to be admitted Freemen, and preventing of Bribery and Corruption in the choosing of Officers, be, and they are hereby Repealed, and Declared Null and Void for the future. — Laws, 1745 to 1752, pp. 12, 13, 16.
In February, 1746-7, this law was amended by making the number of persons chosen to appraise the realty of proposed Freemen three instead of two. — Laws, 1745 to 1752, p. 24.
AUGUST, 1760. — AN ACT REGULATING THE GENERAL ELECTION.
Whereas, it is found by long Experience, that the Freemen going to Newport to put in their Votes for General Officers, at the Election, is very injurious to the Interest and public Weal of the Colony, and occasions a very great Loss of Peoples Time, at a Season of the Year when their Labor is absolutely necessary for preparing the Ground, and planting the Seed; on which the Produce of the whole Summer must depend. And as all the Ends of voting for General Officers may be as fully attained, by the Freemen's putting in their Proxy Votes at the *Page 602 
Town-Meeting in their own Towns, appointed by Law for that Purpose, agreeable to the ancient and laudable Custom of most of the prudent Freemen: Therefore
Be it Enacted by this General Assembly, and by the Authoritythereof, it is Enacted, That for the future, every Freeman, who is disposed to give his Suffrage for the Election of General Officers in this Colony, shall do it by putting in a Proxy Vote, in the Town-Meeting, in the Town to which he belongs, on the third Wednesday in April next, preceding the General Election, agreeable to the Law, and well known Custom of proxing. And no Freeman shall be permitted to vote for General Officers, at the General Election held at Newport on the first Wednesday in May, but only such as be Members of the General Assembly. And be itfurther Enacted by the Authority aforesaid, That no Person in this Colony, for the future, shall Vote and Act as a Freeman in any Case whatsoever, but such only, who at the Time of voting shall be truly and really possessed of Land or Real Estate, to be valued and determined agreeable to the former Laws, of the full Value of Forty Pounds Lawful Money, or that will rent yearly for Forty Shillings, Lawful Money, or the eldest Son of such a Freeman. That every Person newly admitted Free of any Town, shall be admitted to put in his Proxy vote for General Officers, in the Town Meeting at his own Town, and such of them as shall be admitted Freemen of the Colony, by the General Assembly, their Proxes shall be received and numbered at the General Election, and such as shall not be so admitted Free by the Assembly, shall be rejected and thrown out. — Schedule, August Session. 1760, p. 36; R.I. Col. Rec. vol. 6, p. 256.
FEBRUARY, 1761. — Be it Enacted by this General Assembly andby the Authority of the same It is Enacted, That for the future, if any Person who shall remove from one Town and settle in another, and produce a Certificate from the Town Clerk of the Town from whence he removed, that he was a Freeholder in the said Town, and had taken the Freeman's Oath, he shall be entitled to all the Privileges of a Freeman in the Town into which he shall remove, provided he possesses a Freehold Estate in the said Town sufficient to qualify him to be a Freeman: And that if any Dispute shall arise concerning his Estate, the Three Persons appointed by Law in said Town shall determine the same.
And be it further Enacted by the Authority aforesaid, that for the future, the eldest Son of Freeholder, who is a Freeman, shall be admitted free, without being propounded Three Months. — Schedules, February, 1761, p. 14; R.I. Col. Rec. vol. 6, p. 270. *Page 603 
June, 1762, Edward Scott and Augustus Johnston were appointed a Committee to codify the laws relating to the Admission of Freemen and the Election of General Officers. — Schedules, June, 1762, p. 135; R.I. Col. Rec. vol. 6, p. 322.
At the September session of the General Assembly, 1762, the following act was passed:
SEPTEMBER, 1762. — AN ACT IN ADDITION TO AND AMENDMENT OF, THE SEVERAL ACTS REGULATING THE MANNER OF ADMITTING FREEMEN, AND ELECTING OFFICERS IN THIS COLONY.
Whereas the Power this Colony hath by Charter of electingthe Magistrates, and other officers thereof, is One of thenoblest Privileges a People can enjoy; and a due impartial, andEquitable Election of all Officers, is of the greatest Importanceto the Well-being of this Colony; and all possible Precautionsought to be taken, that the collusive Practices of such as arenot duly qualified to vote, and other evil minded Persons, may beprevented. And whereas notwithstanding the Laws now in Force,great Abuses have been frequently committed in many Towns in thisColony, and Persons not duly qualified have been admittedFreemen, and suffered to vote in the Election of Officers, indirect Violation of the Rights and Liberties of the Freemen inthis Colony:
Be it therefore Enacted by this General Assembly, and by theAuthority thereof, It is Enacted, That from and after the Publication of this Act, no Person whatsoever shall be admitted to vote or act as a Freeman in any Town-Meeting in this Colony, but such only, who at the time of such their voting and acting, are really and truly possessed in their own proper Right of a Real Estate within this Colony, to the full Value of Forty Pounds Lawful Money, or which shall Rent for Forty Shillings Lawful Money per annum, being an estate in Fee Simple, Fee Tail, or an Estate in Reversion, that qualifies no other Person to be a Freeman, or at least an Estate for such Persons own Life, or the eldest Son of such a Freeholder. And that no Estate of a less Quality, shall entitle any Person to the Freedom of this Colony.
And be it further Enacted by the Authority aforesaid, That if any Person hath been admitted Free of this Colony, or any town thereof in Right of his Wife's Dower, or by having a Real Estate in Reversion, that qualifies any other Person to vote, or by having a House or Houses, or any other Building or Buildings, standing or being on Land which does not really and truly belong to the Person or persons so admitted in Fee Simple, Fee "Tail, or for Life, but belongs to some other Person or Persons, or is only hired for a limited Term of Years; the Admission of all such Persons to be Freemen, is hereby declared utterly null and void, *Page 604 
and such Persons are hereby declared incapable of voting for any officer in this Colony, notwithstanding such their Admission.
And be it further Enacted by the Authority aforesaid, That no Person shall stand propounded to be made Free, but such only, who at the Time of their being propounded, are really possessed of such an Estate as is above described, the Deed or other Conveyance of which shall be recorded, and also produced in open Town-Meeting, at the Time of their being propounded; and that the Town-Clerk shall make Record of all Persons who shall be propounded: and that all such Persons as now stand upon any Town-Clerk's Book as propounded, who are not qualified as aforesaid, and have not produced such Deed or Conveyance, shall have no Notice taken of such propounding, and the same shall be void.
And be it further Enacted by the Authority aforesaid, That if any Person shall hereafter presume to make and execute any Deed, or other Conveyance of an Estate, with a dishonest Intent, only to qualify the Person, to whom such Deed or other Instrument is made, to be a Voter, and shall take any Promise or Assurance for reconveying the said Estate to him again, and shall be thereof convicted, before the Judges of His Majesty's Superior Court of Judicature, Court of Assize and General Gaol Delivery, within and for this Colony, who are hereby empowered, upon indictment, information, or Complaint thereof, to be exhibited to the said Court, to enquire into the same, and upon conviction thereof, to declare, as well the Person who made such fraudulent Deed or conveyance as he who received the same, to be utterly incapable for ever thereafter of sustaining any Office, and of voting for any Officer in this Colony. And that if any Person shall be prosecuted for making or receiving such fraudulent Deed or Conveyance as aforesaid, the Person who gave, and the Person who received the same, shall purge themselves by Oath, or solemn Affirmation, of the said Crime; and if he or they shall refuse so to do, he or they shall be adjudged guilty, and Sentence shall be given against them accordingly. And that the following shall be the Form of the Oath, or Affirmation, to be administered to the Person who received such suspected fraudulent Deed, to wit:
You A.B., do solemnly swear (affirm), That you are reallyand truly possessed, in your own Right, of the Estate of which aConveyance is made to you by C.D. according to the Tenor of thesaid Conveyance, and that you now hold and improve the same toyour own Use, Benefit, and Behoof: And that you have not givenany Promise or Assurance, of any Nature or Kind whatsoever, thatyou will reconvey the said Estate to the said C.D. or any otherPersons in his Behalf. And this Declaration you make without anyEvasion, Equivocation, or mental Reservation whatsoever. *Page 605 
And that the following shall be the Form of the Oath or Affirmation to be administered to the Person, who made and executed such suspected fraudulent Deed, to wit:
You A.B. do solemnly swear (affirm), That the Conveyance byyou made to C.D. is a just, true, and honest Conveyance, and thatyou did intend thereby to invest in the said C.D. such an Estateas is expressed in the said Instrument, for the Considerationtherein mentioned: And that you have not received any Promise orAssurance, of any Nature or Kind whatsoever, for the Reconveyanceof the said Estate to yourself, or any other person for your Useor Benefit: And this Declaration you make, without any Evasion,Equivocation or mental Reservation whatsoever.
And whereas there is great Reason to suspect, that several Persons have heretofore been qualified in a fraudulent Manner, and now do act as Freemen: Be it further Enacted by theAuthority aforesaid, That for the future, if any Person shall attempt to vote for any Officer, in any Town-meeting in this Colony, who shall be suspected of being qualified in a fraudulent Manner, it shall and may be lawful for any Person to inform the Moderator, or other Person who presides at such Meeting, thereof, and to insist that his Vote be not received, except the Person suspected shall first purge himself by Oath, or solemn Affirmation, of the said Suspicion. And that the said Oath, or Affirmation be administered according to the first form of the Oath, or Affirmation, in this Act. And if any Person, so suspected, and challenged, shall refuse to take the said Oath, or Affirmation, his Vote shall not be received.
And be it further Enacted by the Authority aforesaid, That no Person shall be admitted to vote for a Deputy, or other Town Officer, unless he possess an Estate in the Town, where he lives, sufficient to qualify him, agreeable to this Act, or the eldest Son of such a Freeholder. And that no person, whose Estate lies out of the Town where he lives, shall be admitted to vote for any General Officer, unless he, at the Time of his Voting, produce an authentic Certificate, bearing Date within Ten Days of the Town-meeting, at which he votes, under the Hand of the Town-clerk, where his Freehold lies, that he is duly qualified, agreeable to Law, or that he is the eldest Son of such a Freeholder.
And be it further Enacted by the Authority aforesaid, That any Person living in one Town, who hath an Estate in another Town, sufficient to qualify him to be a Freeman, shall be admitted free of the Colony, in the Town where he lives, upon his producing a Certificate of his Qualification, from the Town-Clerk of the Town where his Estate lies, being first propounded in the Town where he lives.
And be it further Enacted by the Authority aforesaid, That when any *Page 606 
Person, who is a Freeman by Virtue of his being the eldest Son of a Freeholder shall die, and leave Issue, the Second Son shall not be made Free by Reason of his Father's Freehold. And that no Person whatsoever, in this Colony, under Guardians, lawfully appointed and qualified, shall be allowed to vote for any Officer.
And be it further Enacted by the Authority aforesaid, That any Person, who is challenged in a Town-Meeting, and is admitted to vote, upon his making Oath agreeable to Law, shall not be allowed to vote afterwards, unless he shall produce a proper Certificate of his being qualified according to Law, from the Person appointed to appraise his Real Estate.
And be it further Enacted by the Authority aforesaid, That if any Person shall put in a Proxy Vote for any General Officer, or Officers, or shall vote for any other Officer, in any Town in this Colony, not being duly qualified according to this Act, and the other Laws now in Force in this Colony; such Person, so voting, or putting in his Proxy Vote, shall forfeit and pay, as a Fine, the Sum of Twenty Pounds Lawful Money. And the Moderator of the Meeting or other Person, appointed to receive the Votes, who shall receive such Vote after the Person, offering the same, hath been publicly challenged, shall forfeit and pay as a Fine the Sum of Twenty Pounds Lawful Money, for each and every Offence by him committed. And all such Votes shall be thrown out unnumbered at the General Election. And if any Person, really qualified to vote, shall put in more than One Proxy, or other Votes, such Votes shall be thrown out, and such Person shall forfeit and pay, as a Fine the Sum of twenty pounds lawful money.
And for the better regulating the several Town-Meetings, to be held on the Third Wednesday of April annually, Be it furtherEnacted by the Authority aforesaid, That the Moderator of each Town-Meeting in this Colony, shall receive all the Proxes of Freemen, legally qualified, and no other Person shall receive any Proxes on that day. And that no Person shall vote for General Officers, until the Choice of Deputies is over, and then the Freemen shall, One by One, in their own proper Persons, deliver their Proxes to the Moderator, who shall immediately cause the Town Clerk to enter, and keep a fair Register of the Names of all Persons who shall vote for General Officers, but so as not to examine the Votes of the Freemen, and discover thereby for whom they voted. And that the Town-Clerk shall, before the sealing up of the Votes, carefully compare them with the List he hath taken, and return a true and exact Copy of the same to the next succeeding General Election, certifying also what Number of Proxes were put in for each of the Candidates for the Office of Governor. And that the said original *Page 607 
List shall be lodged in the Town-Clerk's Office, and Copies thereof shall be granted to any Freeholder in this Government, who shall desire the same, paying therefor, as for other copies taken out of said Office. And that the Town-Clerks shall examine the Records for any Freeholder, desiring the same, and certify the Estate or Qualifications of any of the Persons who voted, or put in their Proxes, being paid therefor by the Person desiring the same as for searching the Records, and granting Certificates upon any other Occasion. And that if any Town-Clerk shall neglect, or refuse to do his Duty herein, he shall forfeit and pay, as a Fine, the Sum of Twenty Pounds Lawful Money, and shall be rendered incapable forever thereafter of sustaining any Office in this Colony. And that all the aforementioned Fines may be recovered by any Action, in any Court of Record in this Colony; One Half whereof shall be to and for the Use of the Person or Persons who shall inform and sue for the same, and the other Half to and for the Use of the Colony.
And be it further Enacted by the Authority aforesaid, That any Person who shall break the Peace, during the holding of any future General Election, on the First Wednesday in May, annually, in or near the Court-House in Newport, shall forfeit and pay, as a Fine, the Sum of Thirty Pounds Lawful Money, to and for the Use of the Colony, to be recovered by the General Treasurer, at any Court of Record in this Colony, and shall also suffer One Months Imprisonment in His Majesty's Gaol in Newport.
And be it further Enacted by the Authority aforesaid, That all the above mentioned Fines, and Forfeitures, may be recovered at the aforementioned Courts, by Bill, Plaint or Information.
And whereas the Upper House of Assembly, have some time heretofore claimed a negative Voice in the admitting Freemen, receiving, or rejecting disputable Votes, and in carrying on the General Election; which claim, if allowed, might entirely destroy the Constitution of this Government, as it manifestly tends to perpetuating the Upper House, who are the Candidates, and at the same Time would be possessed of a Power to receive, or reject the Votes of the Freemen, as might best answer the Purposes of arbitrary Power: Be it therefore further Enacted by theAuthority aforesaid, That the admitting of Freemen, scrutinizing the Votes, and the whole carrying on of the General Election, and the choosing of all other Officers, chosen by the General Assembly, shall be transacted by the General Assembly, joined in a Grand Committee and not in separate Houses. — Schedules, September, 1762, p. 192.
In December, 1766, all the laws of the Colony were digested by the General Assembly. — Schedules, December, 1766, p. 55; R.I. Col. Rec. vol. vi. p. 517. *Page 608 
In this digest of 1766, the following provisions control the Admission of Freemen and their right to vote:
DECEMBER, 1766. — AN ACT REGULATING THE MANNER OF ADMITTING FREEMEN, AND DIRECTING THE METHOD OF ELECTING OFFICERS IN THIS COLONY.
Be it Enacted by the General Assembly, and by the Authoritythereof it is Enacted, That the Freemen of each respective Town in this Colony, at their Town-Meeting Days, shall, and they hereby have full Power granted them to admit so many Persons Inhabitants of their respective Towns, Freemen of their Towns, as shall be qualified according to this Act; and that the Town Clerk of each Town shall Once every Year send a Roll or List of all Freemen, so admitted, to the General Assembly, to be held at Newport on the First Wednesday in May: And such Persons, who shall be so returned and admitted Freemen of the Colony, shall be enrolled in the Colony's Book by the Secretary of the Colony.
And be it further Enacted by the Authority aforesaid, That no Person whosoever shall be permitted to vote, or act as a Freeman in any Town-Meeting in this Colony, but such only who are Inhabitants therein, and who, at the Time of such their voting and acting, are really and truly possessed, in their own proper Right, of a Real Estate, within this Colony, to the full value of Forty Pounds, or which shall rent for Forty Shillings perAnnum, being an Estate of Fee Simple, Fee-tail, or an Estate in Reversion, which qualifies no other Person to be a Freeman, or at least an Estate for a Person's own Life, or the eldest Son of such a Freeholder. And that no Estate of a less Quality shall entitle any Person to the Freedom of this Colony.
And be it further Enacted by the Authority aforesaid, That where any Person hath been admitted free of this Colony, or of any Town therein, in Right of his Wife's Dower, or by having a Real Estate in Reversion, which qualifies any other Person to vote or by having a House or Houses, or any other Building or Buildings, standing or being on Land which doth not really and truly belong to the Person or Persons so admitted in Fee simple, Fee tail, or for Life, but belongs to some other Person or Persons, or is only hired for a limited Term of Years, the Admission of all such Persons to be Freemen is hereby declared to be utterly null and void; and such Persons are hereby declared incapable of voting for any Officer in this Colony, notwithstanding such their Admission.
And be it further Enacted by the Authority aforesaid, That all Persons whosoever (excepting the eldest Son of a Freeholder who is a Freeman) before their Admission to be Freemen, shall be propounded at least *Page 609 
Three Months in open Town-Meeting: And that no Person shall stand propounded to be made free, but such only, who, at the time of their being propounded, are really possessed of such an Estate as is above described, the Deed or other Conveyance whereof shall be recorded, and also produced in open Town-Meeting at the Time of their being propounded: And that the Town Clerk shall make Record of all Persons who shall be propounded. And that all such Persons as stand upon any Town Clerk's Book as propounded who are not qualified as aforesaid, shall have no Notice taken of such Propounding; and the same shall be void. And in Case any Dispute shall arise, in Respect of the Value of such Freehold or Estate, the same shall be determined by Three Persons, or any Two of them, to be annually chosen by the Town-Meeting of each respective Town, and be under Oath for that Purpose.
And be it further Enacted by the Authority aforesaid, That if any Person in this Colony shall attempt to vote for any Officer in any Town-Meeting, and shall be suspected not to be qualified with Respect to the Sufficiency or Value of his Estate, as aforesaid, it shall and may be lawful for any Freeman to inform the Moderator thereof, and to insist that such Vote be not received, except the Person suspected will first declare, on Oath, or solemn Affirmation, to be administered to him by the said Moderator, that he is really and bona Fide qualified withsufficient Estate, as is required by this Act: And that if any Moderator shall receive and admit the Vote of any Person, suspected and challenged as aforesaid, without his first giving his Oath or Affirmation, as is before required, such Moderator shall be liable to such Penalty, to be recovered in such Manner, as is herein after directed.
And that any Person who shall be challenged, as aforesaid, in any Town-Meeting, and shall be admitted to vote for that Time upon his making Oath agreeable to Law, shall not be allowed to vote afterwards, on said Estate, unless he shall produce a proper Certificate of his being qualified according to Law, from the Persons appointed to appraise Real Estates in such Cases.
And be it further Enacted by the Authority aforesaid, That if any Person shall hereafter presume to make and execute any Deed or other Conveyance of an Estate, with a dishonest Intent, only to qualify the Person, to whom such Deed or other Instrument shall be made, to be a Voter, and shall take any Promise or Assurance for reconveying such Estate to him again, and be thereof convicted before the Judges of His Majesty's Superior Court of Judicature, Court of Assize and General Gaol Delivery, within and for this Colony, who are hereby empowered, upon Indictment, Information, or Complaint thereof, to be exhibited to said Court, to enquire into the same, and, upon Conviction thereof, such *Page 610 
Person shall, together with the Person who received such fraudulent Deed, be declared, by said Court, to be utterly incapable, forever thereafter, of sustaining any Office, and of voting for any Officer, in this Colony. And that if any Person shall be prosecuted for making or receiving such fraudulent Deed or Conveyance, as aforesaid, the Person who gave, and the Person who received, the same, shall purge themselves by Oath or solemn Affirmation, of the said Crime; and if he or they shall refuse so to do, he or they shall be adjudged guilty, and sentence shall be given accordingly. And that the following shall be the Form of the Oath or Affirmation to be administered to the Person who received such suspected fraudulent Deed, to wit:
"You, A.B. do solemnly swear (affirm) that you are really and truly possessed in your own Right, of the Estate, of which a Conveyance is made to you by C.D. according to the Tenor of the said Conveyance; and that you now hold and improve the same to your own Use, Benefit, and Behoof; and that you have not given any Promise or Assurance, of any Nature or Kind whatsoever, that you will reconvey said Estate to the said C.D. or to any other Person in his Behalf, And this Declaration you make without any Evasion, Equivocation, or mental Reservation whatsoever."
And that the following shall be the Form of the Oath or Affirmation to be administered to the Person who made and executed such suspected fraudulent Deed to wit:
"You, C.D. do solemnly swear (affirm) that the Conveyance by you made to A.B. is a just, true, and honest Conveyance, and that you did intend thereby to vest in the said A.B. such an Estate as is expressed in the said Instrument, for the Consideration therein mentioned; and that you have not received any Promise or Assurance, of any Nature or Kind whatsoever, for the reconveying of the said Estate to yourself, or any other Person for your Use; and this Declaration you make without any Evasion, Equivocation, or mental Reservation whatsoever."
And be it further Enacted by the Authority aforesaid, That for the future, if any Person shall attempt to vote for any Officer, in any Town-Meeting in this Colony, who shall be suspected of being qualified in a fraudulent Manner, it shall and may be lawful for any Freeman to inform the Moderator, or Person presiding at such Meeting, thereof, and to insist that his Vote be not received, except the Person suspected shall first purge himself, by Oath or solemn Affirmation, of and from such Suspicion. And that the said Oath or Affirmation be administered according to the First Form of the Oath in this Act, namely, the same which is directed to be taken by such Person as shall be prosecuted for receiving a fraudulent Deed. And if any Person, so suspected and challenged, *Page 611 
shall refuse to take the said Oath or Affirmation, his Vote shall not be received.
And be it further Enacted by the Authority aforesaid, That no Person shall be admitted to vote for any Deputy or Town Officer, unless he be possessed of an Estate, in the Town where he lives, sufficient to qualify him agreeable to this Act, or be the eldest Son of such a Freeholder: And that no Person, whose Estate lies out of the Town where he lives, shall be admitted to vote for any General Officer, unless, at the Time of his voting, he produce an authentic Certificate, (which shall be lodged with the Town Clerk) bearing Date within Ten Days of the Town-Meeting at which he votes, under the Hand of the Town Clerk of the Town where his Freehold lies, that he is duly qualified agreeable to Law, or that he is the eldest Son of such a Freeholder. And that, for the future, if any Person shall remove from One Town, and settle in another, and produce a Certificate from the Town Clerk of the Town from whence he removed, that he was a Freeholder in the said Town, and had taken the Freeman's Oath, he shall be entitled to all the Privileges of a Freeman, in the Town into which he hath or shall remove, without being propounded, provided he possesseth a Freehold Estate in the said Town sufficient to qualify him to be a Freeman; And that if any Dispute shall arise concerning the Value of his Estate, the Three Persons, or any Two of them, appointed by Law in said Town, shall determine the same, or he may be questioned upon Oath or Affirmation. And that the eldest Son of a Freeholder, who is a Freeman, shall be admitted free, without being propounded as is required in other Cases.
And be it further Enacted by the Authority aforesaid, That any Person living in one Town, who hath an Estate in another Town sufficient to qualify him to be a Freeman, shall be admitted to vote for General Officers in the Town where he lives, upon his producing a Certificate of his Qualification from the Town-Clerk of the Town where his Estate lies, being first duly propounded in the Town where he lives.
And be it further Enacted by the Authority aforesaid, That when any Person, who is a Freeman, by Virtue of his being the eldest Son of a Freeholder, shall die and leave Issue, the Second Son shall not be made free by Reason of his Father's Freehold; and that no Person whosoever, in this Colony under Guardians, lawfully appointed and qualified, shall be allowed to vote for any Officer.
And be it further Enacted by the Authority aforesaid, That if any Person shall put in a Proxy Vote for any General Officer or Officers or shall vote for any other Officer in any Town in this Colony, not being duly qualified according to this Act, such Person so voting, or putting in his Proxy Vote, shall forfeit and pay as a Fine the Sum of Twenty Pounds; *Page 612 
and the Moderator of the Meeting, or other Person appointed to receive the Votes, who shall receive such Vote after the Person offering the same hath been publickly challenged, either for Insufficiency of Estate, or for fraudulent Practices in procuring himself to be qualified, and shall not have conformed himself to the Regulations herein required in such Cases, shall forfeit and pay as a fine the Sum of Twenty Pounds for each and every Offence by him committed; and such Proxy Votes shall be thrown out unnumbered at the General Election. And if any Person really qualified to vote, shall put in more than One Proxy or other Votes, such Votes shall be thrown out, and such Person shall forfeit and pay as a Fine the sum of Twenty Pounds, and be excluded from voting for any Officer in this Colony for the Space of Three Years from the Time of Conviction.
.    .    .    .    .    .    .    .    .    .    .    .    .
Digest of 1766, pp. 78-82.
JUNE, 1770. — Be it enacted by this General Assembly and bythe Authority thereof, It is Enacted, That no Person whose Estate is under Mortgage, when the Mortgage is expired, and the Mortgagee is in Possession of such Estate, shall be admitted to vote in the Election of any Officer in this Colony, nor be capable of acting as a Freeman therein. But the Mortgagee, having Possession of the Land, shall be admitted to vote in the Election of Officers. — Schedules, June, 1770, p. 28.
In January, 1798, the laws of the State were again digested by the General Assembly. In this Digest appears the following act:
JANUARY, 1798. — AN ACT REGULATING THE MANNER OF ADMITTING FREEMEN AND DIRECTING THE METHOD OF ELECTING OFFICERS IN THIS STATE.
SECTION 1. Be it enacted by the General Assembly, and by theauthority thereof it is enacted, That the Freemen of each respective town in this State, at any of their town-meetings, shall and they hereby have full power granted them to admit so many persons, inhabitants of their respective towns, freemen of their towns, as shall be qualified according to this act.
SEC. 2. And be it further enacted, That no person whosoever shall be permitted to vote or act as a freeman in any town-meeting in this State, but such only who are inhabitants therein, and who at the time of such their voting and acting are really and truly possessed, in their own proper right, of a real estate within this State, to the full value of one hundred and thirty-four dollars, or which shall rent for seven dollars per *Page 613 
annum, being an estate in fee simple, fee tail, or an estate in reversion which qualifies no other person to be a freeman, or at least an estate for a person's own life, or the eldest son of such a freeholder: And that no estate of a less quality shall entitle any person to the freedom of this State.
SEC. 3. And be it further enacted, That no person whose estate is under mortgage, when the mortgage is expired, and the mortgagee is in possession of such estate, shall be admitted to vote in the election of any officer in this State, or be capable of acting as a freeman therein; but the mortgagee, having possession of the land, shall be admitted to vote in the election of officers.
SEC. 4. And be it further enacted, That where any person hath been admitted free of this State, or of any town therein, in right of his wife's dower, or by having a real estate in reversion which qualifies any other person to vote or by having a house or houses, or any other building or buildings, standing or being on land which doth not really and truly belong to the person or persons so admitted in fee simple, fee tail or for life, but belongs to some other person or persons, or is only hired for a limited term of years, the admission of all such persons to be freemen is hereby declared to be utterly null and void; and such persons are hereby declared incapable of voting for any officer in this State, notwithstanding such their admission.
SEC. 5. And be it further enacted, That all persons whosoever, excepting the eldest son of a freeholder, who is a freeman, before their admission to be freemen, shall be propounded at least three months in open town-meeting; and that no person shall stand propounded to be made free but such only, who at the time of their being propounded are really possessed of such an estate as is above described, the deed or other conveyance whereof shall be recorded, and also produced in open town-meeting at the time of their being propounded; and that the town clerk shall make record of all persons who shall be propounded. That all such persons as stand upon any town clerk's books as propounded, who are not qualified as aforesaid, shall have no notice taken of such propounding, and the same shall be void. And in case any dispute shall arise in respect of the value of such freehold or estate, the same shall be determined by three persons, or any two of them, to be annually chosen by the town-meeting of each respective town, and to be under oath for that purpose.
SEC. 6. And be it further enacted, That if any person in this State shall attempt to vote for any officer in any town-meeting, and shall be suspected not to be qualified with respect to the sufficiency or value of his estate as aforesaid, it shall and may be lawful for any freeman to inform *Page 614 
the moderator thereof, and to insist that such vote be not received, except the person suspected will first declare on oath or solemn affirmation, to be administered to him by said moderator, that he is really and bona fide qualified with sufficient estate, as is required by this act: And that if any moderator shall receive and admit the vote of any person suspected and challenged as aforesaid without his first giving his oath or affirmation as is before required, such moderator shall be liable to such penalty, to be recovered in such manner as is hereinafter directed: And that any person who shall be challenged as aforesaid, in any town-meeting, and shall be admitted to vote for that time upon his making oath agreeably to law, shall not be allowed to vote afterwards on said estate, unless he shall produce a proper certificate of his being qualified according to law, from the persons appointed to appraise real estate in such cases.
SEC. 7. And be it further enacted, That if any person shall hereafter presume to make and execute any deed or other conveyance of an estate with a dishonest intent, only to qualify the person to whom such deed or other instrument shall be made, to be a voter, and shall take any promise or assurance for reconveying such estate to him, and be thereof convicted before the justices of the Supreme Judicial Court, within and for this State, who are hereby empowered, upon indictment, to enquire into the same, upon conviction thereof, such person shall, together with the person who received such fraudulent deed, be declared by said court to be utterly incapable, forever thereafter, of sustaining any office, and of voting for any officer in this State. And that if any person shall be prosecuted for making or receiving such fraudulent deed or conveyance as aforesaid, the person who gave and the person who received the same shall purge themselves by oath or solemn affirmation of the said crime; and if he or they shall refuse so to do, he or they shall be adjudged guilty, and sentence shall be given accordingly. And that the following shall be the form of the oath or affirmation to be administered to the person who received such suspected fraudulent deed, to wit:
"You, A.B. do solemnly swear (or affirm) that you are really and truly possessed, in your own right, of the estate of which a conveyance is made to you by C.D., according to the tenor of the said conveyance; and that you now hold and improve the same, to your own use, benefit, and behoof; and that you have not given any promise or assurance, of any nature or kind whatsoever, that you will reconvey said estate to the said C.D. or to any other person in his behalf. And this declaration you make without any evasion, equivocation, or mental reservation whatsoever."
And that the following shall be the form of the oath or affirmation to *Page 615 
be administered to the person who made and executed such suspected fraudulent deed, to wit:
"You, C.D. do solemnly swear (or affirm) that the conveyance by you made to A.B. is a just, true, and honest conveyance; and that you did intend thereby to vest in the said A.B. such an estate as is expressed in the said instrument, for the consideration therein mentioned; and that you have not received any promise or assurance, of any nature or kind whatsoever, for the reconveying of the said estate to yourself, or any other person for your use. And this declaration you make without any evasion, equivocation, or mental reservation whatsoever."
SEC. 8. And be it further enacted, That if any person shall attempt to vote for any officer in any town-meeting in this State, who shall be suspected of being qualified in a fraudulent manner, it shall and may be lawful for any freeman to inform the moderator or person presiding at such meeting thereof, and to insist that his vote be not received, unless the person suspected shall first purge himself by oath or solemn affirmation of and from such suspicion. And that the said oath in this act; be administered according to the first form of the oath in this act; namely, the same which is directed to be taken by such person as shall be prosecuted for receiving a fraudulent deed. And if any person so suspected and challenged shall refuse to take the said oath or affirmation, his vote shall not be received.
SEC. 9. And be it further enacted, That no person shall be admitted to vote for any town officer, unless he be possessed of an estate in the town where he lives, sufficient to qualify him agreeably to this act, or be the eldest son of such a freeholder. And that any person whose estate lies out of the town where he lives, shall be admitted to vote for any general officer or Representative in General Assembly: provided, at the time of his voting, he produce a certificate (which shall be lodged with the town-clerk) bearing date within ten days of the town-meeting at which he votes, under the hand of the town-clerk where his freehold lies. Provided always, That no freeman shall be admitted to vote in any town except the one wherein he shall have been an inhabitant for the space of three months next preceding the time of such vote. And that if any person shall remove from one town, and settle in another, and produce a certificate from the town-clerk of the town from whence he removed, that he was a freeman in said town, he shall be entitled to all the privileges of a freeman in the town into which he hath removed or shall remove, without being propounded, provided he possesseth a freehold estate in the said town sufficient to qualify him to be a freeman; and if any dispute shall arise concerning the value of his estate, the three persons, *Page 616 
or any two of them, appointed by law in said town, shall determine the same, or he may be questioned upon oath or affirmation.
SEC. 10. And be it further enacted, That if any person shall put in a proxy vote for any general officer or officers, or shall vote for any other officer, in any town in this State, not being qualified according to this act, such person so voting, or putting in his proxy vote, shall forfeit and pay the sum of sixty dollars; and the moderator of the meeting, or other person appointed to receive the votes, who shall receive such vote after the person offering the same hath been publicly challenged, either for insufficiency of estate, or for fraudulent practices in procuring himself to be qualified, and shall not have conformed himself to the regulations herein required in such cases, shall forfeit and pay the sum of sixty dollars for each and every offence by him committed; and such proxy votes shall be thrown out unnumbered at the general election. And if any person, really qualified to vote, shall put in more than one proxy or other vote, such votes shall be thrown out, and such person shall forfeit and pay the sum of sixty dollars, and be excluded from voting for any officer in this State, for the space of three years from the time of conviction. . . . . . . . . . . . . . — Digest of 1788, pp. 114-120.
NOVEMBER, 1808. — Whereas doubts have arisen in certain town-meetings, relative to the right of certain Freemen to vote, unless it appeared from the records that said freemen had been propounded for three months, previous to their having been admitted free: For the removal of such doubts, and because in some towns the records may have been lost or destroyed, It isVoted and Resolved, That freemen who have heretofore voted, and whose votes have been received at elections, of right and by law ought to be admitted to vote, at any election or elections, without further proof of having been propounded, or having been admitted free: Provided such freemen are or shall be in other respects qualified to vote. — Laws, 1810, p. 124.
NOVEMBER, 1811. — AN ACT DECLARATORY OF "AN ACT REGULATING THE MANNER OF ADMITTING FREEMEN AND DIRECTING THE METHOD OF ELECTING OFFICERS IN THIS STATE," AND FOR THE PURPOSE OF PREVENTING PERSONS FROM VOTING ON INSUFFICIENT LIFE-LEASES.
Be it Enacted by the General Assembly, and by the Authoritythereof it is enacted, That agreeably to the true intent and meaning of the second section of the act aforesaid, no tenant for life, where there is a rent reserved, is entitled to vote, or act as a freeman, in any town meeting in *Page 617 
this State, unless the yearly value of such life-estate shall exceed the amount of the rent reserved, by the sum of seven dollars; and the admission of any person to be a freeman, by virtue of such estate is hereby declared to be utterly null and void. — Laws after 1810, p. 146.
In January, 1822, the laws of the State were again digested by the General Assembly. In this Digest appears the following act:
JANUARY, 1822. — AN ACT REGULATING THE MANNER OF ADMITTING FREEMEN AND DIRECTING THE METHOD OF ELECTING OFFICERS IN THIS STATE.
SEC. 1. Be it Enacted by the General Assembly, and by theAuthority thereof it is enacted, That the freemen of each town in this State, at any of their town-meetings, shall and they hereby have full power granted them, to admit so many white persons, inhabitants of their respective towns, freemen thereof, as shall be qualified according to this act.
SEC. 2. And be it further enacted, That no person shall be permitted to vote or act as a freeman in any town-meeting in this State, but such only who is an inhabitant therein, and who at the time of such his voting and acting is really and truly possessed, in his own proper right, of a real estate within this State, to the full value of one hundred and thirty four dollars, or which shall rent for seven dollars per annum, being an estate in fee simple, fee tail, or an estate in reversion which qualifies no other person to be a freeman, or least an estate for a person's own life, or the eldest son of such a freeholder: Provided,however, that the yearly value of such life estate, shall exceed the amount of the rent reserved (if any) by the sum of seven dollars per annum.
SEC. 3. And be it further enacted, That no person whose estate is under mortgage, and the mortgagee is in possession of such estate, either by suit at law, or by consent of the mortgagor as prescribed by statute, shall be admitted to vote in the election of any officer in this State, or be capable of acting as a freeman therein; but the mortgagee having possession of the land as aforesaid, shall be admitted to vote in the election of officers, if he is in other respects qualified:Provided, that no mortgagor, the mortgage of whose estate shall hereafter be executed at the time of the conveyance of said estate by the mortgagee to the said mortgagor, or within twelve months thereafter, shall be permitted to vote on his estate under mortgage while in his possession, unless his interest in the said estate shall exceed the sum of one hundred and thirty-four dollars, over and above all sums secured by mortgage therein.
SEC. 4. And be it further enacted, That where any person hath been *Page 618 
admitted free of this State, or of any town therein, in right of his wife's dower; or by having a real estate in reversion which qualifies any other person to vote, or by having a house or houses, or any other building or buildings, standing or being on land which doth not really and truly belong to the person or persons so admitted, in fee simple, fee tail, or for life, but belongs to some other person or persons, or is only hired for a limited term of years, the admission of all such persons to be freemen is hereby declared to be utterly null and void; and such persons are hereby declared incapable of voting for any officer in this State, notwithstanding such their admission.
SEC. 5. And be it further enacted, That every person (excepting the eldest son of a freeholder who is a freeman) before his admission to be a freeman shall be propounded at least three months in open town-meeting; and no person shall stand propounded to be made free but such only who at the time of his being propounded is really possessed of such an estate as is above described, the deed or other conveyance whereof shall be recorded, and also produced in open town meeting at the time of his being propounded; and the town-clerk shall make record of every person who shall be propounded; and every person standing upon any town-clerk's books as propounded who is not qualified as aforesaid, shall have no notice taken of such propounding, but the same shall be void.
SEC. 6. And be it further enacted, That if any person in this State shall attempt to vote for any officer in any town-meeting, and shall be suspected not to be qualified with respect to the sufficiency or value of his estate as aforesaid, it shall and may be lawful for any freeman to inform the moderator thereof, and to insist that such vote be not received, except the person suspected will first declare on oath or solemn affirmation, to be administered to him by said moderator, that he is really and bona fide qualified with sufficient estate, as is required by this act; and that if any moderator shall receive and admit the vote of any person suspected and challenged as aforesaid, without first giving his oath or affirmation as is before required, such moderator shall be liable to such penalty and to be recovered in such manner as is hereinafter directed; and that any person who shall be challenged as aforesaid, in any town-meeting, and shall be admitted to vote for that time upon his making oath agreeably to law, shall not be allowed to vote afterwards on said estate, unless he shall produce a proper certificate of his being qualified according to law, from the persons appointed to appraise real estate in such cases.
SEC. 7. And be it further enacted, That if any person shall hereafter presume to make and execute any deed or other conveyance of any estate with a dishonest intent, only to qualify the person to whom such *Page 619 
deed or other instrument shall be made to be a voter, and shall take any promise or assurance for reconveying such estate to him, and be thereof convicted before the justices of the supreme judicial court, within and for this State, who are hereby empowered, upon indictment, to enquire into the same, upon conviction thereof, such person shall, together with the person who received such fraudulent deed, be declared by said court to be utterly incapable, forever thereafter, of sustaining any office, and of voting for any officer, in this State; and that if any person shall be prosecuted for making or receiving such fraudulent deed or conveyance as aforesaid, the person who gave, and the person who received the same, shall purge themselves by oath or solemn affirmation of the said crime; and if he or they shall refuse so to do, he or they shall be adjudged guilty, and sentence shall be given accordingly; and the following shall be the form of the oath or affirmation to be administered to the person who received such suspected fraudulent deed, to wit:
You ____ do solemnly swear (or affirm) that you are really and truly possessed, in your own right, of the estate of which a conveyance is made to you by ____ according to the tenor of the said conveyance; and that you now hold and improve the same, to your own use, benefit and behoof; and that you have not given any promise or assurance, of any nature or kind whatsoever, that you will reconvey said estate to the said ____ or to any other person in his behalf; and this declaration you make without any evasion, equivocation, or mental reservation whatsoever; so help you God! or this affirmation you make and give upon peril of the penalty of perjury.
And the following shall be the form of the oath or affirmation to be administered to the person who made and executed such suspected fraudulent deed, to wit: You ____ do solemnly swear (or affirm) that the conveyance by you made to ____ is a just, true, and honest conveyance, and that you did intend thereby to invest in the said ____ such an estate as is expressed in the said instrument, for the consideration therein mentioned; and that you have not received any promise or assurance, of any nature or kind whatsoever, for the reconveying of the said estate to yourself, or any other person for your use; and this declaration you make without any evasion, equivocation or mental reservation whatsoever: so help you God! or this affirmation you make and give upon peril of the penalty of perjury.
SEC. 8. And be it further enacted, That if any person shall attempt to vote for any officer in any town-meeting in this State, who shall be suspected of being qualified in a fraudulent manner, it shall and may be lawful for any freeman to inform the moderator or person presiding at such meeting thereof, and to insist that his vote be not received, unless *Page 620 
the person suspected shall first purge himself by oath or solemn affirmation of and from such suspicion; and that the said oath or affirmation be administered by the moderator according to the first form of the oath in this act, namely, the same which is directed to be taken by such person as shall be prosecuted for receiving a fraudulent deed; and if any person so suspected and challenged shall refuse to take the said oath or affirmation, his vote shall not be received: Provided, however, that no person shall be required to make oath or affirmation as aforesaid, more than once in the same year in town-meeting in respect to the same conveyance.
SEC. 9. And be it further enacted, That no person shall be admitted to vote for any town officer, unless he be possessed of an estate in the town where he lives, sufficient to qualify him agreeably to this act, or be the eldest son of such a freeholder; and if any person shall remove from one town and settle in another, and shall produce a certificate from the town-clerk of the town from whence he removed, that he was a freeman in said town, he shall be entitled to all the privileges of a freeman in the town to which he hath removed, without being propounded anew, provided he hath a freehold estate in such town where he then resides, sufficient to qualify him to be a freeman.
SEC. 10. And be it further enacted, That any person whose estate lies out of the town where he lives, shall be admitted to vote for any general officer in the town where he lives, provided he shall have resided therein for the space of three months next preceding the time of such vote; and shall, at the time of his voting, produce a certificate, which shall be lodged with the town-clerk, bearing date within ten days of the town-meeting at which he votes, under the hand of the town-clerk of the town where his estate lies, setting forth that he hath at least a freehold estate therein, and that he has been regularly admitted a freeman of said town.
SEC. 11. And be it further enacted, That if any dispute shall arise concerning the value of any freehold or other estate under this act, the same shall for that time be determined by the oath or affirmation of the party claiming to vote; such oath or affirmation to be administered by the moderator; but said party shall not be allowed to vote afterwards thereon, unless the value thereof shall have been determined by three persons, or any two of them (under oath or affirmation), to be annually appointed by the town-meeting of each town for that purpose; and in case of dispute as aforesaid, the clerk of the town shall make record how the value of the estate was determined.
SEC. 12. And be it further enacted, That if any person shall put in a vote for any general officer or officers, or shall vote for any other officer, *Page 621 
in any town in this State, not being qualified according to this act, such person so voting or putting in his vote shall forfeit and pay the sum of sixty dollars; and the moderator of the meeting, or other person appointed to receive the votes, who shall receive such vote after the person offering the same hath been publicly challenged by a freeman of said town, either for insufficiency of estate, or for fraudulent practices in procuring himself to be qualified, and shall not have conformed himself to the regulations herein required in such cases, shall forfeit and pay the sum of sixty dollars for each and every offence by him committed; and such votes for general officers shall be thrown out at the general election; and the moderator or person receiving the votes aforesaid, who shall fraudulently reject the vote of any qualified voter, shall also forfeit the sum of sixty dollars for each and every offence as aforesaid; and if any person really qualified to vote shall fraudulently put in more than one vote, such vote shall be thrown out, and such person shall forfeit and pay the sum of sixty dollars, and be excluded from voting for any office in this State for the space of three years from the time of conviction. . . . .
Digest of 1822, p. 89-94.
The city charter of Providence was enacted by the General Assembly November 4, 1831, and took effect in June, 1832. The last section is as follows:
      NOVEMBER, 1831. — AN ACT TO INCORPORATE THE CITY OF PROVIDENCE.
SEC. 10. And be it further enacted, That inhabitants of the said city of Providence, legally entitled to become freemen thereof, may be admitted as such by the board of aldermen and common council, in joint meeting; they having produced their deeds or other evidence of title, and been propounded on the records of said joint meeting, or in town meeting before the organization of the city government, at least three months before such admission (except in cases of the eldest sons of freemen, and freemen of other towns possessing a sufficient freehold within the city,) and having otherwise conformed to the requisitions of law touching the admission of freemen. The names of all freemen shall be entered by the city clerk in a general list, alphabetically arranged; and it shall be his duty before making up the ward lists of freemen hereinafter mentioned, to return to the board of aldermen the names of all persons, who having sold or been divested of their estates, shall be disqualified from voting. The said board of aldermen shall, at least ten days before all regular city and general elections, and as early as practicable before all other elections, cause a list of the freemen of each ward to be sent to the clerk thereof, who shall immediately post up a certified *Page 622 
copy thereof, at the place of the ward meeting. And any freeman, not disqualified, whose name shall have been omitted from said list, shall nevertheless, be admitted to vote, on producing to the warden a certificate of his qualifications from the board of aldermen, dated subsequently to the date of the ward list of freemen; which certificate shall be given by the clerk of the board, without fee. And any freeman whose name shall have been omitted as aforesaid, and who shall have omitted to procure said certificate, shall be admitted to vote on making oath before the warden, who is hereby authorized to administer the same, that he is an inhabitant of the ward wherein he offers to vote, has been duly admitted a freeman of said city, and is really and bona fide qualified with sufficient estate, as is required by law, or is the eldest son of a freeman so qualified, and is an inhabitant of said ward. No person not on said list, not having a certificate as aforesaid, and not taking the oath above mentioned, shall vote except as hereinafter provided. Freemen of other towns, residing in any ward of the city, may vote therein for general officers, on producing certificates from the town clerk of such towns, as by law provided. In cases where the sufficiency of the estate of persons voting shall be disputed, and such persons shall make oath or affirmation of the sufficiency of such estates, according to law, the board of aldermen shall value such estates; and such person shall not vote thereon at any subsequent election, unless the said board shall find them sufficient.
Pub. Laws, after 1822, p. 769.
FEBRUARY, 1836. — AN ACT REVISING THE ACT ENTITLED "AN ACT REGULATING THE MANNER OF ADMITTING FREEMEN AND DIRECTING THE METHOD OF ELECTING OFFICERS IN THIS STATE."
SEC. 1. Be it enacted by the General Assembly, and by theauthority thereof it is enacted, that the freemen of each town in this State, at any of their town meetings, or any city council of any city therein, shall, and they hereby have full power granted them, to admit so many white male persons, of the age of twenty one years and upwards, inhabitants of their respective towns or cities, freemen therein, as shall be qualified according to this act.
SEC. 2. And be it further enacted, that no person shall be permitted to vote or act as a freeman in any town meeting or ward meeting in any town or city in this State, but such only, who is an inhabitant thereof, and who is, and who shall have been, at least for the space of three months next preceding the time of such his voting and acting, an inhabitant of the town or city in which such town or ward meeting shall be holden; and who is really and truly possessed in his own proper right of a real estate within said town or city, to the value of one hundred and *Page 623 
thirty-four dollars, or which shall rent for seven dollars per annum; being an estate in fee simple, fee tail, or an estate in reversion or remainder, which qualifies no other person to be a freeman, or at least an estate for a person's own life; or the eldest son of such a freeholder and freeman; Provided however,
that the yearly value of such life estate shall exceed the amount of the rent reserved, if any, by the sum of seven dollars per annum: Provided also, that any person whose estate lies out of the town or city where he lives, shall be admitted to vote for any general officer in any town or city where he lives, provided he shall have resided therein for the space of three months next preceding the time of such vote; and shall at the time of his voting produce a certificate which shall be lodged with the town clerk, and which shall be returned to and lodged with the city clerk by the respective ward clerks of any city, bearing date within ten days of the town or ward meeting at which he votes, under the hand of the town or city clerk of the town or city where his estate lies, setting forth that he hath a freehold estate therein, sufficient to qualify him to be a freeman agreeably to this act; and that he has been regularly admitted a freeman in said town or city, upon an estate other than any such mentioned in the fifth section of this act; and that no town or city clerk shall give any such certificate to any person applying therefor unless the deed or other conveyance of his estate, if his title be by deed, shall have been acknowledged, and also shall have been recorded in said town or city at least forty-five days: Provided also, that the eldest son being twenty-one years of age, of a freeholder and freeman, shall be entitled to vote as aforesaid, upon producing a certificate that the father is possessed of a freehold estate in said town sufficient to qualify him as a voter according to the provisions of this act; that his said father has been admitted a freeman in said town or city upon an estate other than any such mentioned in the fifth section of this act — and that such eldest son has been duly admitted a freeman in such town; and that no town or city clerk shall give any such certificate to any such person applying therefor, unless the deed or other conveyance of the father's estate, if the title be by deed, shall have been acknowledged, and also shall have been recorded in said town or city at least forty-five days.
SEC. 3. And be it further enacted, that whenever any person shall offer to vote in any town or city upon any such certificate, his vote shall be liable to be challenged either for insufficiency of estate, or for fraudulent practices in procuring himself to be qualified; and it shall and may be lawful for any freeman of said town or city to challenge such vote for either of the causes aforesaid, and to insist that such vote be not received, except such person shall first declare on oath or affirmation, to be administered to him by the moderator or warden of any town or ward *Page 624 
meeting, in manner as is hereinafter prescribed in sections seventh and eleventh. And if any moderator or warden shall receive the vote of any person challenged as aforesaid, without first administering to him such oath or affirmation, he shall forfeit and pay the sum of one hundred dollars, to be recovered in manner hereinafter directed. And that any person whose vote shall be challenged upon such certificate for insufficiency of estate in any town or ward meeting, and which shall be admitted for that time upon his making oath agreeably to law, shall not be allowed to vote afterwards on said estate, unless he shall produce a proper certificate of his being qualified with sufficient estate according to law from the persons appointed to appraise real estate in such cases, in the town or city where his estate lies; which certificate it shall be the duty of the town or city clerks respectively to record. And it shall also be the duty of the respective ward clerks of any city, to return said certificate to the city clerk for that purpose.
SEC. 4. And be it further enacted, that no person whose estate is under mortgage, and the mortgagee is in possession of such estate, either by suit at law or by consent of the mortgagor, as prescribed by statute, shall be admitted to vote in the election of any officer in this State, or be capable of acting as a freeman therein; but the mortgagee, having possession of the land as aforesaid, shall be admitted to vote in the election of officers, if he is in other respects qualified; and that no person shall be permitted to vote on his estate under mortgage, while in his possession, unless his interest in the said estate shall exceed the sum of one hundred and thirty-four dollars, over and above all sums secured by mortgage thereon.
SEC. 5. And be it further enacted, that when any person hath been admitted free of this State, or of any town or city therein, in right of his wife's dower, or by having a real estate in reversion which qualifies any other person to vote or by having a house or houses or any other building or buildings, standing or being on land which doth not really and truly belong to the person or persons so admitted, in fee simple, fee tail, or for life, but belongs to some other person or persons, or is only hired for a limited term of years, the admission of all such persons to be freemen is hereby declared to be utterly null and void.
SEC. 6. And be it further enacted, that every person before his admission to be a freeman, shall be propounded at least three months in open town meeting, or city council; and no person shall stand propounded to be made free, but such only who at the time of his being propounded is really possessed of such an estate as is before described, the deed or other conveyance whereof shall have been recorded, and also shall be produced in open town meeting or city council at the time of his being propounded; and the town or city clerk shall make record of *Page 625 
every person who shall be propounded; and every person standing upon any town or city clerk's book as propounded, who is not qualified as aforesaid, shall have no notice taken of such propounding, but the same shall be void: and in case any dispute shall arise in respect of the value of such estate or freehold, of any person, so propounded, at the time of such propounding, the same shall be determined by three persons, or any two of them, to be annually chosen by the town meeting or city council of each respective town or city, and who shall be under oath for that purpose; and no person shall be permitted to vote or act as a freeman in this State, unless he shall have been propounded and admitted as aforesaid: Provided, nevertheless, that the eldest son, being twenty-one years of age, of any such freeholder and freeman, shall, without being propounded as aforesaid, be entitled, after admission, to all the privileges of a freeman.
SEC. 7. And be it further enacted, that if any person in this State shall attempt to vote for any officer in any town or ward meeting, and shall be suspected not to be qualified with respect to the sufficiency or value of his estate as aforesaid, it shall and may be lawful for any freeman to inform the moderator or warden thereof, and to insist that such vote be not received, except the person suspected will first declare on oath or affirmation, to be administered to him by said moderator or warden, that he is really and bona fide qualified with sufficient estate, as is required by this act; and that if any moderator or warden shall receive and admit the vote of any person suspected and challenged as aforesaid, without first giving his oath or affirmation as is above required, such moderator or warden shall forfeit and pay the sum of one hundred dollars, to be recovered in manner hereinafter directed; and that any person, who shall be challenged as aforesaid, in any town or ward meeting, and shall be admitted to vote for that time upon his making oath agreeably to law, shall not be allowed to vote afterwards on said estate, unless he shall produce a proper certificate of his being qualified with sufficient estate according to law, from the persons appointed to appraise real estate in such cases; which certificate it shall be the duty of the town or city clerks respectively to record; and which certificate it shall also be the duty of the respective ward clerks in the city of Providence to return to the city clerk of said city, for that purpose.
SEC. 8. And be it further enacted, that if any person or persons shall hereafter presume to make and execute any deed or other conveyance of any estate with a dishonest intent, only to qualify the person or persons to whom such deed or other instrument shall be made, to be a voter or voters, or shall take any promise or assurance for reconveying such estate to him or them, or to any other person for his or their use and benefit; *Page 626 
and shall be suspected of having made and executed such deed or other conveyance, with the intent aforesaid, which suspicion shall be openly communicated to the moderator or warden of any town or ward meeting by any freeman there present, the vote of such person or persons so suspected shall not be received for any officer or officers, unless he or they first purge himself or themselves of such suspicion by oath or affirmation, to be administered to him or them by the moderator or warden of the town or ward meeting in the form following, to wit:
You ____ do solemnly swear, or affirm, that the conveyance by you made to ____ is a just, true and honest conveyance, and that you did intend thereby to vest in the said ____ such an estate as is expressed in the said instrument, for the consideration therein mentioned: and that you have not received and do not expect any promise or assurance of any nature or kind whatsoever, for the reconveying of the said estate, and that you do not expect any reconveyance of the same either to yourself or to any other person for your use; and this declaration you make and give without any evasion, equivocation or mental reservation whatsoever: so help you God ____ or this affirmation you make and give upon the peril of the penalty of perjury: Provided,always, that whenever any dispute may arise respecting any person's residence, or other rights under this act, the moderator or warden shall have authority to examine under oath the person offering to vote, and other persons who may be present, respecting the same.
SEC. 9. And be it further enacted, that whenever any moderator or warden of any town or ward meeting shall be suspected of not being legally qualified with sufficient estate; or of fraudulent practices in procuring himself to be qualified; or for having made and executed any deed or other conveyance to any person or persons, with an intent to qualify him or them in a fraudulent manner, it shall and may be lawful for any freeman of said town or city, to challenge the vote of said moderator or warden; which vote shall not be received for any officer, except such moderator or warden shall first take the oath or affirmation hereinbefore directed to be taken by other persons whose votes shall be challenged for the like causes: which oath or affirmation shall be administered to the moderator by the town clerk, and to the warden by the ward clerk, in the respective towns and cities of this State.
SEC. 10. And be it further enacted, that if any person or persons making or receiving any deed or other conveyance for the purpose mentioned in the eighth section of this act, shall be thereof convicted before the justices of the supreme judicial court within and for this State, who are hereby empowered, upon indictment, to inquire into the same, such person or persons shall be declared, by said court, to be utterly incapable, *Page 627 
forever thereafter, of sustaining any office, and of voting for any officer in this State; and that if any person or persons shall be prosecuted for making or receiving such fraudulent deed or conveyance as aforesaid, they severally shall be allowed to purge themselves of said crime by oath or affirmation before said court; and if he or they shall refuse so to do, he or they shall be adjudged guilty by said court, and sentence shall be given accordingly: and the form of the oath or affirmation to be administered to the person or persons who made and executed such suspected fraudulent deed or conveyance shall be the same prescribed in the eighth section of this act; and the following shall be the form of the oath or affirmation to be administered to the person or persons who received such suspected fraudulent deed or conveyance, to wit:
You ____ do solemnly swear, or affirm, that you were really and truly possessed in your own right of the estate of which a conveyance has been made to you by ____ according to the tenor of said conveyance and by virtue of the same; and that you held and improved the said estate, to your own use, benefit and behoof, at and after the date of said conveyance: and that you have not at any time given any promise or assurance, of any kind or nature whatsoever, that you would reconvey said estate to the said ____ or to any other person or persons in his or their behalf; and this declaration you make and give, without any evasion, equivocation, or mental reservation whatsoever: So help you God: or this affirmation you make and give upon the peril of the penalty of perjury.
SEC. 11. And be it further enacted, that if any person shall attempt to vote for any officer in any town or ward meeting in this State, who shall be suspected of being qualified in a fraudulent manner, it shall and may be lawful for any freeman to inform the moderator or warden thereof, and to insist that his vote be not received, unless the person suspected shall first purge himself by oath or affirmation of and from such suspicion; and that the said oath or affirmation be administered by the moderator, warden or person presiding at such meeting, according to the form of the oath in the tenth section of this act, namely, the same which is directed to be taken by such person as shall be prosecuted for receiving a fraudulent deed, with such variations thereof as may be necessary for the purpose; and if any person so suspected and challenged shall refuse to take the said oath or affirmation, his vote shall not be received: Provided, however,
that no person shall be required to make oath or affirmation, as aforesaid, more than once in town or ward meeting, in respect to the same conveyance.
SEC. 12. And be it further enacted, that no person, except the eldest son of any freeholder and freeman, shall be admitted to vote for any state, city, or town officers, unless he be possessed of an estate *Page 628 
in the town or city where he lives, sufficient to qualify him agreeably to this act: the deed or conveyance whereof shall have been duly executed and acknowledged, and shall have been recorded therein, at least forty-five days next before the time of such his voting; except as is provided for in the second section of this act.
SEC. 13. And be it further enacted, that if any person shall remove from one town or city and settle in another, and shall produce a certificate from the town or city clerk of the town or city from whence he removed, setting forth that he had been duly admitted a freeman in said town or city upon an estate other than any such mentioned in the fifth section of this act, he shall be entitled to all the privileges of a freeman in the town or city to which he hath removed, without being propounded anew: Provided, he hath resided three months in such town or city, and hath a freehold estate therein, sufficient to qualify him to be a freeman, the deed or conveyance whereof shall have been duly recorded as aforesaid.
SEC. 14. And be it further enacted, that if any dispute shall arise concerning the value of any freehold or other estate under this act, the same shall for that time be determined by the oath or affirmation of the person claiming to vote, such oath or affirmation to be administered by the moderator or warden; and such person shall not be allowed to vote afterwards thereon unless the value thereof shall have been determined by three persons, or any two of them, under oath or affirmation, to be annually appointed by the town meeting or city council of each town or city for that purpose; and in case of dispute, as aforesaid, the clerk of the town, or of the ward in any city, shall make record of the same, and how the value of the estate was determined.
SEC. 15. And be it further enacted, that if any person shall fraudulently put in a vote for any general officer or officers, or shall vote for any other officer in any town or city in this state, not being qualified according to this act, such person so voting or putting in his vote shall forfeit and pay the sum of one hundred dollars for each and every offence; and all such votes, if returned to the general assembly, shall be rejected and not counted.
SEC. 16. And be it further enacted, that the moderator, warden, or other person, appointed to receive the votes at any town or ward meeting, who shall receive the vote or votes of any person or persons suspected of having fraudulently qualified any person or persons to be a voter or voters, or the vote or votes of any person or persons who shall be suspected of fraudulent practices in procuring himself or themselves to be qualified in manner herein before mentioned, after he or they shall have been publicly challenged by a freeman of said town or city without *Page 629 
first administering to him or them the oath or affirmation hereinbefore prescribed, shall forfeit and pay the sum of one hundred dollars for each and every offence by him committed; and it shall be the duty of every town or ward clerk to certify on each and every vote so challenged, the cause of the challenge, and that the same was received without oath or affirmation as aforesaid; and that all such votes given in and so received for any general officer or officers, shall be thrown out by the grand committee at the general election.
SEC. 17. And be it further enacted, that any moderator, warden, or presiding officer of any town or ward meeting, who shall fraudulently reject the vote of any qualified voter, whether the same shall be publicly challenged or not, shall forfeit and pay the sum of one hundred dollars for each and every offence; and that it shall likewise be the duty of the town or ward clerk to cause to be sealed up, and transmitted to the general assembly all rejected votes, whenever any freeman shall request the same; and to certify thereon that the same were rejected, to the end that the general assembly may determine, if the same ought to be received or rejected; and if any person really qualified to vote shall fraudulently put in more than one vote, all the votes put in by him shall be thrown out by the grand committee, and such person shall forfeit and pay the sum of one hundred dollars, and be excluded from voting for any officer in this State for the space of three years from the time of conviction.
SEC. 18. And be it further enacted, that if any moderator, warden, or presiding officer of any town or city meeting, as aforesaid, or town, city or ward clerk, shall wilfully neglect or refuse to perform and comply with the duties hereinbefore prescribed, he shall, for every such neglect or refusal, forfeit and pay the sum of one hundred dollars.
SEC. 19. And be it further enacted, that all persons who have heretofore been admitted to vote for any officer in any town or city in this state, upon any deed or conveyance, which shall not have been duly recorded or lodged to be recorded in their respective towns or cities, for the space of forty-five days next before the annual town and ward meetings in April next, are hereby declared incapable of voting thereon for any officer, notwithstanding such deeds and conveyances remain on file in any town or city clerk's office, and not recorded or lodged, to be recorded in conformity hereto.
SEC. 20. And be it further enacted, that it shall be the duty of the several town and city clerks in this State to receive all deeds, which may from time to time be presented to them respectively, and to record the same at length, by transcribing the same into the book or books of land evidence in said town or city in the order in which they may be received; *Page 630 
and he shall also certify on said deed the time when the same was received. And if any town or city clerk shall wilfully neglect or refuse to perform his duty in this respect, or shall deliver, or suffer to be delivered out of his possession any deed received by him to any person whomsoever, before such deed shall have been duly recorded, he shall be fined for each offence, upon conviction thereof, the sum of one hundred dollars: Provided,however, that it shall be lawful for any town or city clerk to refuse to receive any deed for record, whenever payment of the legal fee for recording the same shall be actually demanded in advance, and shall be refused.
.    .    .    .    .    .    .    .    .    .    .    .    .
SEC. 35. And for the further prevention of fraudulent conveyances as hereinbefore specified, be it further enacted,
that the land or real estate hereafter conveyed in any instrument by any grantor or grantors to any grantee or grantees for the purpose of qualifying him or them to be a voter or voters contrary to the true intent of this act, shall be deemed, and the same is hereby declared to be, an absolute and indefensible estate in such grantee or grantees; and as such may be attached by any creditor or creditors of such grantee or grantees on any original writ issuing from any court in any county; he or they being in said county or in this state notwithstanding; and if the plaintiff in such writ intends to insist that said deed or conveyance was executed for the purpose aforesaid, he shall give notice thereof in writing on the back of said writ, which notice shall be read to the defendant or defendants as a part of said writ, or be inserted in the copy left at his or their last and usual place of abode; and if upon trial of said action, it shall be adjudged that the said deed or conveyance was made and executed to the defendant or defendants therein, for the purpose of qualifying him or them in a fraudulent manner, to be a voter or voters, the said court shall render judgment for the plaintiff for debt and costs; and if judgment shall be rendered by said court for the defendant or defendants, he or they shall recover their costs; and upon all such judgments for the plaintiff executions shall issue, as in other cases, where by law real estate may be attached, and the same may be levied on the real estate attached as aforesaid; and in such case said real estate may be sold at public auction for the payment and satisfaction of said execution, being first duly advertised as is required by law in other cases of attachment of real estate; and the proceedings upon such attachments shall in all respects be similar to the proceedings in other cases of attachment of real estate:Provided, always, that the body of any defendant in such cases shall not be arrested on any such original writ.
SEC. 36. And be it further enacted, that the act entitled "An act regulating *Page 631 
the manner of admitting freemen and directing the method of electing officers in this state," passed in January A.D. 1822, and all subsequent acts, whether in addition to or in amendment thereof, be and the same are hereby repealed: Provided,however, . . . . and Provided also, that all former acts on this subject which remain in substance the same as before the passage of this act shall be considered as having continued in force from the time of their being first enacted. — Public Laws after 1822, pp. 869-878, 885.
JUNE, 1838. — AN ACT IN ADDITION TO AN ACT ENTITLED, "AN ACT REVISING THE ACT ENTITLED AN ACT REGULATING THE MANNER OF ADMITTING FREEMEN, AND DIRECTING THE METHOD OF ELECTING OFFICERS IN THIS STATE."
Be it enacted by the General Assembly, as follows:
SEC. 1. Whenever the vote of any person shall be challenged in town or ward meeting for insufficiency of estate, and such person shall take the oath or affirmation in such case prescribed, and thereupon the estate shall be appraised according to law and be found sufficient, the vote of the person so challenged, whose estate shall have been so appraised and found sufficient, shall not be again challenged at any time for the insufficiency of the same estate; unless a certificate from the appraisers shall be produced, setting forth that, upon a subsequent appraisal, they had determined that such estate had become insufficient in value; which subsequent appraisal it shall be the duty of the appraisers to make, whenever thereto requested, in writing, by any freeman of the town.
SEC. 2. No challenge, with respect to the value of the estate of any person offering to vote at any town or ward meeting in this state, shall be received or entertained, unless the person making the challenge shall declare, under oath, to be administered by the moderator or warden, that he believes the estate to be insufficient in value to entitle the owner to vote. — Public Laws after 1822, p. 1032.
JUNE, 1838. — AN ACT IN AMENDMENT OF AN ACT ENTITLED "AN ACT REVISING THE ACT ENTITLED AN ACT REGULATING THE MANNER OF ADMITTING FREEMEN AND DIRECTING THE METHOD OF ELECTING OFFICERS IN THIS STATE."
Be it enacted by the General Assembly, as follows:
SEC. 1. From and after the passage of this act the people of this State who shall at the time of their voting be by law qualified to vote in the election of general officers, and in the election of electors of president and vice president of the United States, shall also be qualified to *Page 632 
vote in the election of representatives to the general assembly and in the election of representatives to Congress.
SEC. 2. So much of the act to which this act is in amendment as prescribes a different qualification for such voters, is hereby repealed. — Public Laws after 1822, p. 1040.
JANUARY, 1840. — AN ACT IN AMENDMENT OF "AN ACT REGULATING THE MANNER OF ADMITTING FREEMEN, AND DIRECTING THE MANNER OF ELECTING OFFICERS IN THIS STATE."
Be it enacted by the General Assembly, as follows:
SEC. 1. It is hereby declared that no freeholder is eligible to become propounded to be admitted a freeman of any town or city in this state until such person shall have attained the age of twenty-one years; and any admission of a freeman contrary to the provision of this act is declared illegal and void. — Public Laws after 1822, p. 2000.
JUNE, 1840. — AN ACT IN ADDITION TO THE SEVERAL ACTS REGULATING THE MANNER OF ADMITTING FREEMEN, AND DIRECTING THE METHOD OF ELECTING OFFICERS IN THIS STATE.
Be it enacted by the General Assembly, as follows:
Whenever the vote of any person shall be challenged in town or ward meeting for insufficiency of estate, and such person shall take the oath or affirmation, in such case prescribed, and thereupon the estate shall be appraised according to law and be found sufficient, the person making such challenge shall pay the expense of said appraisal. And if said estate shall be found insufficient, the person challenged shall pay the same. — Public Laws after 1822, p. 2015.
JUNE, 1840. — AN ACT IN AMENDMENT OF AN ACT ENTITLED "AN ACT REVISING AN ACT ENTITLED AN ACT REGULATING THE MANNER OF ADMITTING FREEMEN, AND DIRECTING THE METHOD OF ELECTING OFFICERS IN THIS STATE."
Be it enacted by the General Assembly, as follows:
.    .    .    .    .    .    .    .    .    .    .    .    .
SEC. 2. If any person appointed to appraise real estate in cases when its sufficiency may be disputed, or any moderator, warden, presiding officer of a city council, or town or city clerk or deputy clerk, shall wilfully neglect or refuse to perform and comply with any of the duties herein prescribed, or any of the duties otherwise incumbent upon him by the election laws of this State, he shall for every such neglect or refusal upon conviction thereof, forfeit the sum of one hundred dollars, to be recovered *Page 633 
by an action of debt, or by indictment in any court of record proper to try the same; one half to the use of him who shall inform or sue for the same, and the other half to the use of the State; and also1 to all the penalties and liabilities imposed on town clerks and their deputies by the existing laws:Provided, that all informations and prosecutions for any of the forfeitures aforesaid shall be commenced within one year next after the same shall have accrued, and not afterward.
SEC. 3. Any white male citizens of this state of twenty-one years of age or upwards, whose estate lies out of the town or city where he lives, but who is in other respects legally qualified to vote, may, whether he has or has not been admitted free in any town in this State, be admitted a freeman of the town or city where he lives, to vote for general officers, representatives to the general assembly, representatives in congress, and electors of president and vice president of the United States: Provided, he shall have resided in such town or city for the term of three months next preceding the time of such vote, and shall, at the time of his voting, produce a certificate bearing date within ten days of the town or ward meeting at which he votes, under the hand of the town or city clerk where his estate lies, setting forth that he has a freehold estate therein, sufficient to qualify him to be a freeman agreeably to the act to which this act is in amendment; and Provided, also, that no town or city clerk shall give any such certificate to any person applying therefor, unless the deed or other conveyance of his estate, if his title be by deed, shall have been acknowledged, and also shall have been recorded in said town or city at least forty-five days.
SEC. 4. Whenever an application is made to any town or city clerk for a certificate in conformity to the provisions in the preceding sections of this act, and such clerk entertains reasonable doubts as to the estate's being of sufficient value, it shall be the duty of the clerk forthwith to notify, at the expense of the applicant, the appraisers of the town or city for ascertaining the value of disputed estates, to appraise the value of such estate; and on receiving such notice together with their fees, which shall also be paid by the applicant, it shall be the duty of such appraisers, or any two of them, forthwith to appraise the value of such estate, and make an immediate return thereof to such clerk, and if the appraised value is sufficient to qualify the person owning the same to be a freeman, agreeably to the act to which this act is in amendment, it shall then be the duty of the clerk to grant such certificate.
SEC. 5. The provisions of the third section of the act to which this act is in amendment, shall be deemed to apply to certificate voters as constituted by this act. *Page 634 
SEC. 6. The fees of appraisers for appraising estates under this act, and the act to which this act is in amendment, shall be one dollar to each appraiser. — Public Laws after 1822, p. 2018.
FEBRUARY, 1842. — AN ACT IN AMENDMENT OF AN ACT ENTITLED "AN ACT REVISING THE ACT ENTITLED AN ACT REGULATING THE MANNER OF ADMITTING FREEMEN, AND DIRECTING THE METHODS OF ELECTING OFFICERS IN THIS STATE."
Whereas the good people of this State, having elected delegates to a convention to form a constitution, which constitution, if ratified by the people, will be the supreme law of the state, therefore,
Be it enacted by the General Assembly as follows: All persons now qualified to vote, and those who may be qualified to vote under the existing laws previous to the time of such their voting, and all persons who shall be qualified to vote under the provisions of such constitution, shall be qualified to vote upon the question of the adoption of said constitution. — Public Laws after 1822, p. 2077.
JUNE, 1842. — AN ACT TO PROVIDE FOR CALLING A CONVENTION OF THE PEOPLE OF THIS STATE FOR THE PURPOSE OF FORMING A NEW CONSTITUTION OR FORM OF GOVERNMENT FOR THE PEOPLE THEREOF.
Be it enacted by the General Assembly as follows: —
.    .    .    .    .    .    .    .    .    .    .    .    .
SEC. 6. In the choice of delegates to said Convention, the following description of persons shall be admitted to vote: all those who are qualified to vote for general officers by existing laws, and all native male citizens of the United States (except Narragansett Indians, convicts, paupers, persons under guardianship and non compos mentis) who are of the age of twenty-one years and upwards, and who shall have had their permanent residence or home within this State for the period of three years next preceding their voting, and in the town or city wherein they offer to vote, for the period of one year next preceding such voting and who shall have had their names recorded with the town or city clerk of the town or city in which they shall offer to vote, in proper books to be kept by said town or city clerks for that purpose, at least ten days before the day of voting. In voting upon the adoption or rejection of said Constitution or articles, in addition to those who are qualified to vote for general officers by the existing laws, all those shall be admitted to vote who will be qualified to vote for general officers under the provisions of said Constitution or articles, if in force; but this provision shall not be construed to give *Page 635 
to any person a right to vote at any town or ward meeting, held under and by virtue of this act, upon any other question or questions than the questions herein specifically named.
.    .    .    .    .    .    .    .    .    .    .    .    .
SEC. 11. Whenever in any town or ward meeting holden under this act any dispute shall arise as to any person's residence, or other qualifications, the moderator or warden, or person presiding in said meetings, shall have authority to examine under oath the person offering to vote, and other persons who may be present, respecting the same, and decide upon his qualification subject to review by the General Assembly. — Public Laws after 1822, p. 2086.
The Constitution of Rhode Island was framed and adopted in November, 1842.
1 And see Greenwich Nat. Bank v. Hall, 11 R.I. 124, 127.
1 On this voting by proxy, see the proceedings of May and October, 1664. MSS. Colony Records, 1646-69, pp. 134 and 140; R.I. Colonial Records, vol. ii. pp. 39 and 62; Arnold's History of Rhode Island, vol. i. pp. 202, 310; vol. ii. p. 560, note.
1 The form of this engagement caused much dissatisfaction, and in March, 1666, a committee was appointed to consider the matter and report. The report was made March 29, 1666, Old Style, and is given in R.I. Col. Records, vol. ii. pp. 141, 142. I cannot find any record evidence that the General Assembly finally acted on the report or modified the engagement as is stated in Arnold's History of Rhode Island, vol. i.p. 326, note.
1 The words of the statute.
 *Page 1